                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RICHARD JEANE, et al.,                                )
                                                      )
                           Plaintiffs,                )        Civil Action No. 18-1071
                                                      )
         v.                                           )        Judge Cathy Bissoon
                                                      )
GARY C. GALLOWAY,                                     )
                                                      )
                           Defendant.                 )
---------------------------------------------------------------------------------------------------------------------

GARY GALLOWAY, et al.,                                )
                                                      )
                           Plaintiffs,                )        Civil Action No. 18-1124
         v.                                           )
                                                      )        Judge Cathy Bissoon
RICHARD JEANE, et al.,                                )
                                                      )
                           Defendants.                )


                                                     ORDER

         The Order in Civil Action No. 18-1071, granting Full Consent to Proceed Before a U.S.

Magistrate Judge, will be withdrawn, as described herein.

         The removed-cases in Civil Action Nos. 18-1071 and 18-1124 have been deemed-related

by the Court. All parties in 18-1071 have consented to the jurisdiction of a Magistrate Judge;

but the parties in 18-1124 have not. In 18-1124, no answer has been filed; nor has there been a

motion to remand. It is unclear, in 18-1124, whether Range Resources Appalachia – LLC is,

or is purported to be, a party to the litigation.

         Any uncertainties notwithstanding, one thing – in the undersigned’s view – remains clear:

a single judicial officer properly should adjudicate all of the claims in these cases. While the

parties remain free to consent to the jurisdiction of a Magistrate Judge, the consent must be
unanimous by all parties properly before the Court. Accordingly, the Order granting Full

Consent to Proceed Before a U.S. Magistrate Judge in Civil Action No. 18-1071

is WITHDRAWN, without prejudice to renewal as contemplated herein.

       IT IS SO ORDERED.



October 2, 2018                                    s\Cathy Bissoon
                                                   Cathy Bissoon
                                                   United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                               2
